Smith, Judge.
In Padgett v. Waffle House, 269 Ga. 105 (498 SE2d 499) (1998), the Supreme Court reversed our decision in Waffle House v. Padgett, 225 Ga. App. 144 (483 SE2d 131) (1997), in which we reversed the judgment of the trial court. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is vacated and the case remanded for proceedings consistent with the opinion of the Supreme Court.

Judgment vacated and case remanded.


Andrews, C. J., and Pope, P. J., concur.

Perkins & Perkins, Clifford C. Perkins, Jr., for appellee.